Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 1 of 23 Page ID #:1742



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    THUNDER STUDIOS, INC.;                       Case No. 2:17-cv-00871-AB (SSx)
12    RODRIC DAVID,
                                               OPENING JURY INSTRUCTIONS
13                    Plaintiffs,

14    v.

15    CHARIF KAZAL; TONY KAZAL;
      ADAM KAZAL; AND DOES 1 TO
16    100, INCLUSIVE,

17                    Defendants.

18
19
           The following are the Court’s jury instructions to guide your consideration of
20
     the evidence in this case.
21
22
23   Dated: December 4, 2018
                                    ______________________________________
24                                  HONORABLE ANDRÉ BIROTTE JR.
25                                  UNITED STATES DISTRICT COURT JUDGE

26
27
28
                                              1.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 2 of 23 Page ID #:1743



1                          OPENING JURY INSTRUCTION NO. 1
2                                     DUTY OF THE JURY
3
4          Ladies and gentlemen: You are now the jury in this case. It is my duty to
5    instruct you on the law.
6
7          These instructions are preliminary instructions to help you understand the
8    principles that apply to civil trials and to help you understand the evidence as you
9    listen to it. You will be allowed to keep this set throughout the trial to refer to. This
10   set of instructions is not to be taken home and must remain in the jury room when you
11   leave in the evenings. At the end of the trial, I will give you a final set of instructions.
12   It is the final set of instructions that will govern your deliberations.
13
14         It is your duty to find the facts from all the evidence in the case. To those facts
15   you will apply the law as I give it to you. You must follow the law as I give it to you
16   whether you agree with it or not. And you must not be influenced by any personal
17   likes or dislikes, opinions, prejudices, or sympathy. That means that you must decide
18   the case solely on the evidence before you. You will recall that you took an oath to do
19   so.
20
21         Please do not read into these instructions or anything I may say or do that I have
22   an opinion regarding the evidence or what your verdict should be.
23
24
25
26
27
28
                                                 2.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 3 of 23 Page ID #:1744



1                            OPENING JURY INSTRUCTION NO. 2
2                                 CLAIMS AND DEFENSES
3
4          To help you follow the evidence, I will give you a brief summary of the
5    positions of the parties:
6
7          Plaintiff Thunder Studios, Inc. asserts a claim for copyright infringement.
8    Plaintiff Rodric David asserts a claim for stalking. Plaintiffs have the burden of
9    proving these claims.
10
11         Defendants deny these claims.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 4 of 23 Page ID #:1745



1                         OPENING JURY INSTRUCTION NO. 3
2           BURDEN OF PROOF – PREPONDERANCE OF THE EVIDENCE
3
4          When a party has the burden of proving any claim or affirmative defense by a
5    preponderance of the evidence, it means you must be persuaded by the evidence that a
6    claim or affirmative defense is more probably true than not true.
7
8          You should base your decision on all of the evidence, regardless of which party
9    presented it.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 5 of 23 Page ID #:1746



1                          OPENING JURY INSTRUCTION NO. 4
2                    PRELIMINARY INSTRUCTION—COPYRIGHT
3          The Plaintiff, Thunder Studios, Inc., claims ownership of copyrights and seeks
4    damages against Defendants for copyright infringement. The Defendants deny
5    infringing copyrights. To help you understand the evidence in this case, I will explain
6    some of the legal terms you will hear during this trial.
7                                DEFINITION OF COPYRIGHT
8          The owner of a copyright has the right to exclude any other person from
9    reproducing, distributing, performing, displaying, or preparing derivative works from
10   the work covered by copyright for a specific period of time.
11         A copyrighted work can be a literary work, musical work, dramatic work,
12   pantomime, choreographic work, pictorial work, graphic work, sculptural work,
13   motion picture, audiovisual work, sound recording, architectural work, or computer
14   program.
15         Facts, ideas, procedures, processes, systems, methods of operation, concepts,
16   principles, or discoveries cannot themselves be copyrighted.
17         The copyrighted work must be original. An original work that closely
18   resembles other works can be copyrighted so long as the similarity between the two
19   works is not the result of copying.
20                            HOW COPYRIGHT IS OBTAINED
21         Copyright automatically attaches to a work the moment the work is fixed in any
22   tangible medium of expression. The owner of the copyright may register the
23   copyright by completing a registration form and depositing a copy of the copyrighted
24   work with the Copyright Office. After determining that the material deposited
25   constitutes copyrightable subject matter and that certain legal and formal requirements
26   are satisfied, the Register of Copyrights registers the work and issues a certificate of
27   registration to the copyright owner.
28
                                                5.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 6 of 23 Page ID #:1747



1                             PLAINTIFF’S BURDEN OF PROOF
2           In this case, Plaintiff, Thunder Studios, Inc. contends that Defendants have
3    infringed the Plaintiff’s copyrights. The Plaintiff has the burden of proving by a
4    preponderance of the evidence that the Plaintiff is the owner of the copyright and that
5    the Defendants copied original expression from the copyrighted work. Preponderance
6    of the evidence means that you must be persuaded by the evidence that it is more
7    probably true than not true that the copyrighted work was infringed.
8           The Plaintiff must also prove that the Defendants’ use of the copyrighted work
9    was substantial. In determining whether the Defendants’ use of the copyrighted work
10   was substantial, you may consider how important the copied portion was to the
11   copyrighted work as a whole.
12                                   PROOF OF COPYING
13          To prove that the Defendants copied the Plaintiff’s work, the Plaintiff may
14   show that the Defendants had access to the Plaintiff’s copyrighted work and that there
15   are substantial similarities between the Defendants’ work and the Plaintiff’s
16   copyrighted work.
17                            LIABILITY FOR INFRINGEMENT
18          One who reproduces, publicly distributes, publicly displays, and/or prepares
19   derivative works from a copyrighted work without authority from the owner during
20   the term of the copyright infringes the copyright. Copyright may also be infringed by
21   contributorily or vicariously infringing.
22                           CONTRIBUTORY INFRINGEMENT
23          A person is liable for copyright infringement by another if the person knows or
24   should have known of the infringing activity and induces or materially contributes to
25   the activity.
26   ///
27   ///
28   ///
                                                 6.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 7 of 23 Page ID #:1748



1                                VICARIOUS INFRINGEMENT
2          A person is liable for copyright infringement by another if the person has
3    profited directly from the infringing activity and had the right and ability to supervise
4    or control the infringing activity, whether or not the person knew of the infringement.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                7.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 8 of 23 Page ID #:1749



1                          OPENING JURY INSTRUCTION NO. 5
2                      PRELIMINARY INSTRUCTION—STALKING
3           Plaintiff Rodric David has filed a claim for the tort of stalking against
4    Defendants. Defendants are liable for the tort of stalking when the following elements
5    of the tort are proven:
6                        (1)   The defendant engaged in a pattern of conduct the intent of
7                              which was to follow, alarm, place under surveillance, or
8                              harass the plaintiff. In order to establish this element, the
9                              plaintiff shall be required to support his or her allegations
10                             with independent corroborating evidence.
11                       (2)   As a result of that pattern of conduct, either of the following
12                             occurred:
13                             (A)    The plaintiff reasonably feared for his or her safety, or
14                                    the safety of an immediate family member. For
15                                    purposes of this subparagraph, “immediate family”
16                                    means a spouse, parent, child, any person related by
17                                    consanguinity or affinity within the second degree, or
18                                    any person who regularly resides, or, within the six
19                                    months preceding any portion of the pattern of
20                                    conduct, regularly resided, in the plaintiff’s
21                                    household.
22                             (B)    The plaintiff suffered substantial emotional distress,
23                                    and the pattern of conduct would cause a reasonable
24                                    person to suffer substantial emotional distress.
25                       (3)    One of the following:
26                             (A)    The defendant, as a part of the pattern of conduct
27                                    specified in paragraph (1), made a credible threat with
28                                    either (i) the intent to place the plaintiff in reasonable
                                               8.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 9 of 23 Page ID #:1750



1                                 fear for his or her safety, or the safety of an immediate
2                                 family member, or (ii) reckless disregard for the
3                                 safety of the plaintiff or that of an immediate family
4                                 member. In addition, the plaintiff must have, on at
5                                 least one occasion, clearly and definitively demanded
6                                 that the defendant cease and abate his or her pattern of
7                                 conduct and the defendant persisted in his or her
8                                 pattern of conduct unless exigent circumstances make
9                                 the plaintiff’s communication of the demand
10                                impractical or unsafe.
11                          (B)   The defendant violated a restraining order, including,
12                                but not limited to, any order issued pursuant to
13                                Section 527.6 of the Code of Civil Procedure,
14                                prohibiting any act described in subdivision (a).
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           9.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 10 of 23 Page ID #:1751



 1
 2                          OPENING JURY INSTRUCTION NO. 6
 3             TWO OR MORE PARTIES—DIFFERENT LEGAL RIGHTS
 4
 5         You should decide the case as to each party separately. Unless otherwise stated,
 6   the instructions apply to all parties.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 11 of 23 Page ID #:1752



 1                        OPENING JURY INSTRUCTION NO. 7
 2                                 WHAT IS EVIDENCE
 3
 4         The evidence you are to consider in deciding what the facts are consists of:
 5
 6         1. The sworn testimony of any witness;
 7         2. The exhibits which are received into evidence;
 8         3. Any facts to which the lawyers have agreed; and
 9         4. Any facts that I may instruct you to accept as proved.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             11.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 12 of 23 Page ID #:1753



 1                         OPENING JURY INSTRUCTION NO. 8
 2                               WHAT IS NOT EVIDENCE
 3
 4         In reaching your verdict, you may consider only the testimony and exhibits
 5   received into evidence. Certain things are not evidence, and you may not consider
 6   them in deciding what the facts are. I will list them for you:
 7
 8      1. Arguments and statements by lawyers are not evidence. The lawyers are not
 9         witnesses. What they may say in their opening statements, closing arguments,
10         and at other times is intended to help you interpret the evidence, but it is not
11         evidence. If the facts as you remember them differ from the way the lawyers
12         have stated them, your memory of them controls.
13
14      2. Questions and objections by lawyers are not evidence. Attorneys have a duty to
15         their clients to object when they believe a question is improper under the rules
16         of evidence. You should not be influenced by the objection or by the court’s
17         ruling on it.
18
19      3. Testimony that is excluded or stricken, or that you are instructed to disregard, is
20         not evidence and must not be considered. In addition, some evidence may be
21         received only for a limited purpose; when I instruct you to consider certain
22         evidence only for a limited purpose, you must do so and you may not consider
23         that evidence for any other purpose.
24
25      4. Anything you may see or hear when the court is not in session is not evidence.
26         You are to decide the case solely on the evidence received at the trial.
27
28
                                               12.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 13 of 23 Page ID #:1754



 1                        OPENING JURY INSTRUCTION NO. 9
 2                   DIRECT AND CIRCUMSTANTIAL EVIDENCE
 3
 4         Evidence may be direct or circumstantial. Direct evidence is direct proof of a
 5   fact, such as testimony by a witness about what that witness personally saw or heard
 6   or did. Circumstantial evidence is proof of one or more facts from which you could
 7   find another fact. You should consider both kinds of evidence. The law makes no
 8   distinction between the weight to be given to either direct or circumstantial evidence.
 9   It is for you to decide how much weight to give to any evidence.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              13.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 14 of 23 Page ID #:1755



 1                        OPENING JURY INSTRUCTION NO. 10
 2                               RULING ON OBJECTIONS
 3
 4         There are rules of evidence that control what can be received into evidence.
 5   When a lawyer asks a question or offers an exhibit into evidence and a lawyer on the
 6   other side thinks that it is not permitted by the rules of evidence, that lawyer may
 7   object. If I overrule the objection, the question may be answered or the exhibit
 8   received. If I sustain the objection, the question cannot be answered, and the exhibit
 9   cannot be received. Whenever I sustain an objection to a question, you must ignore
10   the question and must not guess what the answer might have been.
11
12         Sometimes I may order that evidence be stricken from the record and that you
13   disregard or ignore the evidence. That means that when you are deciding the case,
14   you must not consider the stricken evidence for any purpose.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               14.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 15 of 23 Page ID #:1756



 1                          OPENING JURY INSTRUCTION NO. 11
 2                               CREDIBILITY OF WITNESSES
 3
 4          In deciding the facts in this case, you may have to decide which testimony to
 5   believe and which testimony not to believe. You may believe everything a witness
 6   says, or part of it, or none of it.
 7
 8      In considering the testimony of any witness, you may take into account:
 9      1. the opportunity and ability of the witness to see or hear or know the things
10          testified to;
11      2. the witness’s memory;
12      3. the witness’s manner while testifying;
13      4. the witness’s interest in the outcome of the case, if any;
14      5. the witness’s bias or prejudice, if any;
15      6. whether other evidence contradicted the witness’s testimony;
16      7. the reasonableness of the witness’s testimony in light of all the evidence; and
17      8. any other factors that bear on believability.
18
19          Sometimes a witness may say something that is not consistent with something
20   else he or she said. Sometimes different witnesses will give different versions of what
21   happened. People often forget things or make mistakes in what they remember. Also,
22   two people may see the same event but remember it differently. You may consider
23   these differences, but do not decide that testimony is untrue just because it differs
24   from other testimony.
25
26          However, if you decide that a witness has deliberately testified untruthfully
27   about something important, you may choose not to believe anything that witness said.
28   On the other hand, if you think the witness testified untruthfully about some things but
                                               15.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 16 of 23 Page ID #:1757



 1   told the truth about others, you may accept the part you think is true and ignore the
 2   rest.
 3
 4           The weight of the evidence as to a fact does not necessarily depend on the
 5   number of witnesses who testify. What is important is how believable the witnesses
 6   are, and how much weight you think their testimony deserves.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               16.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 17 of 23 Page ID #:1758



 1                         OPENING JURY INSTRUCTION NO. 12
 2                                CONDUCT OF THE JURY
 3
 4         I will now say a few words about your conduct as jurors.
 5
 6         First, keep an open mind throughout the trial, and do not decide what the
 7   verdict should be until you and your fellow jurors have completed your deliberations
 8   at the end of the case.
 9
10         Second, because you must decide this case based only on the evidence received
11   in the case and on my instructions as to the law that applies, you must not be exposed
12   to any other information about the case or to the issues it involves during the course of
13   your jury duty. Thus, until the end of the case or unless I tell you otherwise:
14
15                Do not communicate with anyone in any way and do not let
16         anyone else communicate with you in any way about the merits of the
17         case or anything to do with it. This includes discussing the case in
18         person, in writing, by phone or electronic means, via email, text
19         messaging, or any internet chat room, blog, website or application,
20         including but not limited to Facebook, YouTube, Twitter, Instagram,
21         LinkedIn, Snapchat, or any other forms of social media. This applies
22         to communicating with your fellow jurors until I give you the case for
23         deliberation, and it applies to communicating with everyone else
24         including your family members, your employer, the media or press,
25         and the people involved in the trial, although you may notify your
26         family and your employer that you have been seated as a juror in the
27         case, and how long you expect the trial to last. But, if you are asked
28         or approached in any way about your jury service or anything about
                                               17.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 18 of 23 Page ID #:1759



 1         this case, you must respond that you have been ordered not to discuss
 2         the matter and report the contact to the court.
 3
 4                Because you will receive all the evidence and legal instruction
 5         you properly may consider to return a verdict: do not read, watch or
 6         listen to any news or media accounts or commentary about the case or
 7         anything to do with it, although I have no information that there will
 8         be news reports about this case; do not do any research, such as
 9         consulting dictionaries, searching the Internet, or using other reference
10         materials; and do not make any investigation or in any other way try
11         to learn about the case on your own. Do not visit or view any place
12         discussed in this case, and do not use Internet programs or other
13         devices to search for or view any place discussed during the trial.
14         Also, do not do any research about this case, the law, or the people
15         involved—including the parties, the witnesses or the lawyers—until
16         you have been excused as jurors. If you happen to read or hear
17         anything touching on this case in the media, turn away and report it to
18         me as soon as possible.
19
20         These rules protect each party’s right to have this case decided only on evidence
21   that has been presented here in court. Witnesses here in court take an oath to tell the
22   truth, and the accuracy of their testimony is tested through the trial process. If you do
23   any research or investigation outside the courtroom, or gain any information through
24   improper communications, then your verdict may be influenced by inaccurate,
25   incomplete, or misleading information that has not been tested by the trial process.
26   Each of the parties is entitled to a fair trial by an impartial jury, and if you decide the
27   case based on information not presented in court, you will have denied the parties a
28
                                                18.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 19 of 23 Page ID #:1760



 1   fair trial. Remember, you have taken an oath to follow the rules, and it is very
 2   important that you follow these rules.
 3
 4         A juror who violates these restrictions jeopardizes the fairness of these
 5   proceedings, and a mistrial could result that would require the entire trial process to
 6   start over. If any juror is exposed to any outside information, please notify the court
 7   immediately.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               19.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 20 of 23 Page ID #:1761



 1                        OPENING JURY INSTRUCTION NO. 13
 2                    NO TRANSCRIPT AVAILABLE TO THE JURY
 3
 4         I urge you to pay close attention to the trial testimony as it is given. During
 5   deliberations you will not have a transcript of the trial testimony.
 6
 7         If at any time you cannot hear or see the testimony, evidence, questions, or
 8   arguments, let me know so that I can correct the problem.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               20.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 21 of 23 Page ID #:1762



 1                        OPENING JURY INSTRUCTION NO. 14
 2                                     TAKING NOTES
 3
 4         If you wish, you may take notes to help you remember the evidence. If you do
 5   take notes, please keep them to yourself until you go to the jury room to decide the
 6   case. Do not let notetaking distract you. When you leave, your notes should be left in
 7   the jury room. No one will read your notes.
 8
 9         Whether or not you take notes, you should rely on your own memory of the
10   evidence. Notes are only to assist your memory. You should not be overly influenced
11   by your notes or those of other jurors.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               21.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 22 of 23 Page ID #:1763



 1                        OPENING JURY INSTRUCTION NO. 15
 2                      BENCH CONFERENCES AND RECESSES
 3
 4         From time to time during the trial, it may become necessary for me to talk with
 5   the attorneys out of the hearing of the jury, either by having a conference at the bench
 6   when the jury is present in the courtroom, or by calling a recess. Please understand
 7   that while you are waiting, we are working. The purpose of these conferences is not
 8   to keep relevant information from you, but to decide how certain evidence is to be
 9   treated under the rules of evidence and to avoid confusion and error.
10
11         Of course, we will do what we can to keep the number and length of these
12   conferences to a minimum. I may not always grant an attorney’s request for a
13   conference. Do not consider my granting or denying a request for a conference as any
14   indication of my opinion of the case or of what your verdict should be.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              22.
Case 2:17-cv-00871-AB-SS Document 171 Filed 12/04/18 Page 23 of 23 Page ID #:1764



 1                       OPENING JURY INSTRUCTION NO. 16
 2                                OUTLINE OF THE TRIAL
 3
 4         Trials proceed in the following way: First, each side may make an opening
 5   statement. An opening statement is not evidence. It is simply an outline to help you
 6   understand what that party expects the evidence will show. A party is not required to
 7   make an opening statement.
 8
 9         The plaintiff will then present evidence, and counsel for the defendant may
10   cross-examine. Then the defendant may present evidence, and counsel for the
11   plaintiff may cross-examine.
12
13         After the evidence has been presented, I will instruct you on the law that applies
14   to the case and the attorneys will make closing arguments.
15
16         After that, you will go to the jury room to deliberate on your verdict.
17
18
19
20
21
22
23
24
25
26
27
28
                                              23.
